 In the MatterOfWESTINGHOUSE ELECTRIC & MANUFACTURINGCOMPANYandINTERNATIONALASSOCIATION OFMACHINISTS,LOCAL 804, (A. F. of L.)Case No: R-3286SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 6, 1942On January 17, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballotwas conducted on February 5, 1942, under the direction and super-vision of the Regional Director for the Eighth Region (Cleveland,Ohio).On February 6, 1942, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued an Election Report,copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows:Total on eligibility list-----------------------------------897Total ballots cast----------------------------------------714Total ballots challenged----------------------------------15Total blank ballots--------------------------------------2Total void ballots---------------------------------------6Total valid votes counted691Votes cast for International Association of Machinists, Local804 (AFL)--------------------------------------------355Votes castagainst International Association ofMachinists,Local 804,(AFL)------------ ---------------------------336Since the challenged ballots cannot affect the result of the election wefind it unnecessary to pass upon them.On February 6, 1942, United Electrical, Radio & Machine Workersof America, affiliated with the C. I. 0., herein called the U. E. R. M.,filed a protest concerning the conduct of the election.On February19, 1942, the Regional Director issued a Report, on the Protest to138N.L R. B..No 81.39 N. L. R. B., No. 96.553 554DECISIONSOF NATIONALLABOR RELATIONS BOARDConduct of Election, wherein he recommended that the protest beoverruled and denied.On February 27, 1942, the U. E. R. M. movedthat the Regional Director's Report on the Protest to Conduct ofElection be disregarded and that a hearing on the protest be directed.A brief setting forth certain objections to the conduct of the electionand requesting that a new election, wherein the U. E. R. M. wouldbe afforded a place on the ballot, be directed,2 was filed with themotion.We have considered the protest of the U. E. R. M., the RegionalDirector's Report thereon, and the brief filed by the U. E. R. M. insupport of its motion for a hearing on its objections to the conduct ofthe election, and find that no substantial or material issues withrespect to the conduct of the election have been raised thereby.Ac-cordingly, we hereby overrule the protest and deny the motion forhearing thereon, and affirm the rulings, findings, and recommenda-tions of the Regional Director in his Election Report and Report onthe Protest to Conduct of Election.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that International Association of Machin-ists,Local 804, affiliated with the A. F. of L., has been designated andselected by a majority of all production and maintenance employees,including instructors, employed by Westinghouse Electric & Manu-facturing Company, Pittsburgh, Pennsylvania, at the Canton, Ohio,plant operated by it, but excluding supervisory, clerical, and power-house employees, outside truck drivers, watchmen, guards, and drafts-men, as their representative for the purposes of collective bargaining,and that, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, International Association of Machinists, Local804, affiliated with the A. F. of L., is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.2In the Decision, above referred to, the U E R M was denied a place on the ballot in the election hereinfor the reason that it introduced no evidence at the hearing to show that it represented any of the employeesat the Canton plant In the Decision the Board expressly provided,however, that it would"entertaina new petition for an investigation and certification of representatives at any time following issuance ofany certification in this proceeding,provided we are satisfied,under all the circumstances then shown(including proof that there has been a substantial increase in the number of employees at the Canton plantand that the petitioner represents a substantial number of employees),that a question concerning repre-sentation affecting commerce has arisen "